         Case 6:19-bk-12831-WJ Doc 12 Filed 04/06/19                                Entered 04/06/19 21:30:26                Desc
                             Imaged Certificate of Notice                           Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-12831-WJ
SANDRA IRENE WILLSON                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: smalcolmC                    Page 1 of 1                          Date Rcvd: Apr 04, 2019
                                      Form ID: ntc1                      Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
39469134       +LINEBARGER GOGGAN & SAMPSON, LLP,   18000 STUDEBAKER ROAD STE 700,   CERRITOS, CA 90703-2684
39469133       +SO CAL GAS,   PO BOX 1626,   MONTEREY PARK, CA 91754-8626

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: sandywillson@yahoo.com Apr 05 2019 03:23:25       SANDRA IRENE WILLSON,
                 22936 BROOKHOLLOW WAY,    MORENO VALLEY, CA 92557-1842
smg             E-mail/Text: itcdbg@edd.ca.gov Apr 05 2019 03:24:15       Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,   Sacramento, CA 94280-0001
smg             E-mail/Text: BKBNCNotices@ftb.ca.gov Apr 05 2019 03:25:06       Franchise Tax Board,
                 Bankruptcy Section MS: A-340,    P.O. Box 2952,    Sacramento, CA 95812-2952
39469135       +E-mail/Text: rmcbknotices@wm.com Apr 05 2019 03:24:52       WASTE MANAGEMENT,
                 2625 W. GRANDVIEW ROAD,    PHOENIX , AZ 85023-3109
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              Heide Kurtz (TR)    trustee@hkurtzco.com, C169@ecfcbis.com
              Todd A. Frealy (TR)   taftrustee@lnbyb.com, taf@trustesolutions.net
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
                                                                                            TOTAL: 4
     Case 6:19-bk-12831-WJ Doc 12 Filed 04/06/19                          Entered 04/06/19 21:30:26              Desc
                         Imaged Certificate of Notice                     Page 2 of 2
                                      United States Bankruptcy Court
                                        Central District of California
                                      3420 Twelfth Street, Riverside, CA 92501−3819

                                    NOTICE OF TRANSFER OF CASE
                                  (INTER/INTRA DISTRICT TRANSFER)

    DEBTOR(S) INFORMATION:                                            BANKRUPTCY NO. 6:19−bk−12831−WJ
    SANDRA IRENE WILLSON                                              CHAPTER 7
    SSN: xxx−xx−6277
    EIN: N/A
    dba Willson Improvements
    22936 BROOKHOLLOW WAY
    MORENO VALLEY, CA 92557



This case 2:19−bk−13784−BR has been transferred to the Riverside division within our District and reassigned to Bankruptcy
Judge Wayne E. Johnson for all further proceedings.
The new case number is 6:19−bk−12831−WJ .

Please use the new case number for all future matters regarding this case.




                                                                            BY THE COURT,
Dated: April 4, 2019                                                        Kathleen J. Campbell
                                                                            Clerk of Court




(Form rev. 04/08) (ntco) VAN−84                                                                                     9 / MAL
